Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not teach wherein a curing time of the UV ink in the second process is different than a curing time of the UV ink in the first process.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite the limitation “temporarily cured”.   It is unclear if “temporarily” is modifying the material or the process.  It is unclear if applicant is claiming (1) that the material is cured temporarily such that the material after a limited period of time becomes uncured OR (2) that the curing is preformed temporarily such that the curing process it is terminated after a limited period of time.  For the purpose of examination, the examiner will apply the second interpretation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 8740367) in view of Suzuki (KR100747368).  A machine translation of Suzuki is provided as an English equivalent and is used in the citations below.
	Regarding Claim 1, Edwards teaches a method of ink jet printing a metallic effect having a gloss appearance (abstract, col. 7 ln. 57-62) onto a glass surface which has been altered to have a matte finish (col. 4 ln. 26-34).   Edwards is silent as to the method of achieving the matte finish; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine a suitable method of achieving a matte finish on a glass surface.  Suzuki teaches providing a matte finish to a glass surface using a matte paint, i.e. ink, coating (abstract, pg. 4 para. 3). Suzuki does not teach a filler.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Edwards to include forming a matte surface, as suggested by Suzuki, because it is a known method of achieving a matte finish on a glass surface and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the decorative effect of Edwards with a matte surface method as taught in Suzuki.
	Regarding Claim 2, Edwards (col. 4 ln. 26-34) teaches the decoration target being a glass article.
	Regarding Claims 3-4, Edwards teaches ink-jet printing with color ink (col. 5 ln. 44-51) and a transparent top coat (col. 7 ln. 9-14).
	Regarding Claims 5-6, Edwards teaches the coating providing a glossy appearance (col. 7 ln. 57-59).
	Regarding Claims 7-12, Suzuki teaches the coating applied by spraying (Discussion of Figure 8, pg. 3).
	Regarding Claim 14, Suzuki teaches a UV ink which is cured through irradiation with ultraviolet rays (pg. 2, Embodiment 1 para. 4).
	Regarding Claims 15-16, Edwards teaches an ink that forms the pseudo unetched part of the second process is a UV ink which is cured through irradiation with ultraviolet rays (col. 8 ln. 1-7).
	Regarding Claim 17, Edwards taches the spread of the ink can be controlled as a function of cure.  Edwards teaches a greater amount of time elapsed between coating and applying the radiation will allow the ink to spread further while decreasing the amount of time between coating and applying the radiation will cure the protective coating layer faster. Edwards teaches this variable may require adjusting as the ink may not have the opportunity to spread sufficiently (Edwards, col. 10 ln. 65-col. 11 ln. 10).  Edwards does not explicitly teach the curing time of the UV ink in the second process is different than a curing time of the UV ink in the first process; however, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art to optimize the curing times of the materials, of the combined references, in order to achieve spread or prevention of spread of the material, as suggested by Edwards, and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed different curing times.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 8740367) in view of Suzuki (KR100747368) as applied to claims 1-12 and 14-17 above, and further in view of Fukui (US 20090225143).
	Regarding Claims 18-19, Edwards suggests optimization of curing times as discussed with regards to Claim 17.  The combined references do not explicitly teach a two stage curing process as claimed; however, Fukui teaches achieving matte or gloss finishes adjusted by controlling parameters of a duel UV curing method wherein UV ink drops are ejected to a recording medium and irradiated for a first preliminary curing and a second main curing ([0041]). Fukui teaches it is possible to make slight adjustments of the gloss level by adjusting irradiation intensities of the UV light of the two light sources such that wetting and spreading is suppressed, i.e. prevents bleeding of dots, or liable based on the selected intensity ([0050]).  Fukui teaches a drying process to remove solvents between the two radiation steps, i.e. flattening after an initial curing and before completely curing ([0048]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the curing of the combined references to include a two stage curing method, as taught in Fukui, in order to achieve a matte surface having a controlled gloss level.

Response to Arguments
Applicant’s arguments, see amendment to require an ink used in the first process, filed 2/18/2022, with respect to the previous prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712